                                                                    ORDERED ACCORDINGLY.


                                                                    Dated: March 29, 2019




                                                                    _________________________________
                                                                    Brenda K. Martin, Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF ARIZONA
  In re:                                           Chapter 11
  BOB BONDURANT SCHOOL OF HIGH No. 2:18-bk-12041-BKM
  PERFORMANCE DRIVING, INC.
  Debtor.                                          STIPULATED ORDER EXTENDING
                                                   DEADLINES FOR PAYMENT OF
                                                   RENT AND ASSUMPTION OR
                                                   REJECTION OF LEASE
                                                   [Amending Related Orders at Docket
                                                   Nos. 157 and 173]


           Sun Valley Marina Development Corporation (“Sun Valley”) and Bob Bondurant School

 of High Performance Driving, Inc. (“Debtor”), the debtor and debtor in possession in the above-

 captioned bankruptcy case hereby stipulate and agree that the March 1, 2019 deadlines set forth

 in Sun Valley Marina Development Corporation and The Debtor’s Stipulated Resolution of Sun

 Valley’s Motion to Compel Payment of Rent [Dkt. 157], as extended to April 1, 2019 by way of

 the Stipulated Order Extending Deadlines […] [Dkt. #173] (collectively, the “Rejection Order”),

 shall be extended an additional 45 days, or until May 15, 2019. The additional 45 days will

 enable the Debtor to continue its operations while it works to close the sale transaction with Stig

 Investments, Inc., meet its obligations to its students and partners, and achieve an outcome that

 will be more advantageous for creditors than turnover of the leased premises. Due to the

 outcome of the March 22, 2019 auction for the sale of substantially all of Debtor’s assets, Sun

 Valley will not be prejudiced by the additional time.




Case 2:18-bk-12041-BKM         Doc 231 Filed 03/29/19 Entered 03/29/19 14:59:32                Desc
                                Main Document    Page 1 of 2
        Based on the foregoing, and good cause appearing therefore,

        IT IS HEREBY ORDERED:

    (1) The Rejection Order is hereby amended to change “April 1, 2019” to “May 15, 2019” in

        paragraphs 2, 5, and 6.

    (2) All other provisions in the Rejection Order remain in full force and effect.

                              DATED AND SIGNED AS ABOVE.


 Approved as to form and content:

 /s/ Sheryl L. Toby (with permission)
 Sheryl L. Toby (P39114)
 Dykema Gossett PLLC
 39577 Woodward Ave., #300
 Bloomfield Hills, MI 48304
 Counsel for FCA USA, LLC

 /s/ Warren J. Stapleton (with permission)
 Warren J. Stapleton (AZ Bar No. 018646)
 OSBORN MALEDON P.A.
 2929 North Central Ave, 21st Floor
 Phoenix, AZ 85012
 Counsel for Sun Valley Marina Development Corporation




Case 2:18-bk-12041-BKM            Doc 231 Filed 03/29/19 Entered 03/29/19 14:59:32       Desc
                                   Main Document    Page 2 of 2
